      Case 1:18-cv-00068 Document 478 Filed on 08/31/20 in TXSD Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                BROWNSVILLE DIVISION

STATE OF TEXAS, et al.,                          §
                                                 §
               Plaintiffs,                       §
                                                 §
        v.                                       § Case No. 1:18-CV-68
                                                 §
UNITED STATES OF AMERICA, et al.,                §
                                                 §
               Defendants,                       §
                                                 §
and                                              §
                                                 §
KARLA PEREZ, et al.,                             §
                                                 §
               Defendant-Intervenors,            §
                                                 §
and                                              §
                                                 §
STATE OF NEW JERSEY,                             §
                                                 §
               Defendant-Intervenor.             §


                      DEFENDANT-INTERVENORS’
      UNOPPOSED MOTION TO WITHDRAW ERNEST I. HERRERA AS COUNSEL

        Defendant-Intervenors Karla Perez, et al., respectfully move to withdraw Ernest I. Herrera

as an attorney in this case. Mr. Herrera will be ending his employment with the San Antonio

Mexican American Legal Defense and Educational Fund (MALDEF) office on January 3, 2020.

His withdrawal will not cause undue delay and will not adversely affect the interests of Defendant-

Intervenors Karla Perez, et al.

        Defendant-Intervenors Karla Perez, et al., will continue to be represented by Attorney-in-

charge, Nina Perales (MALDEF), Douglas H. Hallward-Driemeier (Ropes & Gray), Carlos

Moctezuma García (García & García Law Firm).
     Case 1:18-cv-00068 Document 478 Filed on 08/31/20 in TXSD Page 2 of 3




       For these reasons, Defendant-Intervenors Karla Perez, et al., respectfully request leave to

withdrawal Ernest I. Herrera as counsel in this case.

Dated: August 31, 2020                                  Respectfully submitted,

                                                        MEXICAN AMERICAN LEGAL
                                                        DEFENSE AND EDUCATIONAL FUND
                                                        By: /s/ Nina Perales
                                                        Nina Perales (Tex. Bar No. 24005046);
                                                        (SD of Tex. Bar No. 21127)
                                                        Attorney-in-Charge
                                                        Ramon A. Soto (Tex. Bar No.
                                                        24118927)
                                                        (SD of Tex. Bar No. 3440787)
                                                        110 Broadway, Suite 300
                                                        San Antonio, Texas 78205
                                                        Phone: (210) 224-5476
                                                        Facsimile: (210) 224-5382
                                                        Email: nperales@maldef.org

                                                        ROPES & GRAY LLP
                                                        Douglas H. Hallward-Driemeier
                                                        2099 Pennsylvania Ave NW
                                                        Washington, DC 20006-6807
                                                        (202) 508-4600
                                                        (202) 508-4776 (direct dial)
                                                        Douglas.Hallward-
                                                        Driemeier@ropesgray.com
                                                        (Admitted pro hac vice)

                                                        GARCÍA & GARCÍA,
                                                        ATTORNEYS AT LAW P.L.L.C.
                                                        Carlos Moctezuma García
                                                        (Tex. Bar No. 24065265)
                                                        (SD of Tex. Bar No. 1081768)
                                                        P.O. Box 4545
                                                        McAllen, TX 78502
                                                        Phone: (956) 630-3889
                                                        Facsimile: (956) 630-3899
                                                        Email: cgarcia@garciagarcialaw.com

                                                        Attorneys for Defendant-Intervenors




                                                -2-
    Case 1:18-cv-00068 Document 478 Filed on 08/31/20 in TXSD Page 3 of 3




                             CERTIFICATE OF CONFERENCE

       I, the undersigned, hereby certify that, on August 28, 2020, I emailed counsel of record

for all parties. Plaintiff States and Defendant-Intervenor New Jeresey do not oppose the motion.

Federal Defendants did not respond.


                                             /s/ Ramon A. Soto
                                             Ramon A. Soto



                                CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that, on August 31, 2020, I electronically filed the

above and foregoing document using the CM/ECF system, which automatically sends notice

and a copy of the filing to all counsel of record.


                                             /s/ Nina Perales
                                             Nina Perales




                                                -3-
      Case 1:18-cv-00068 Document 478-1 Filed on 08/31/20 in TXSD Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                BROWNSVILLE DIVISION

STATE OF TEXAS, et al.,                          §
                                                 §
               Plaintiffs,                       §
                                                 §
        v.                                       § Case No. 1:18-CV-68
                                                 §
UNITED STATES OF AMERICA, et al.,                §
                                                 §
               Defendants,                       §
                                                 §
and                                              §
                                                 §
KARLA PEREZ, et al.,                             §
                                                 §
               Defendant-Intervenors,            §
and                                              §
                                                 §
STATE OF NEW JERSEY                              §
                                                 §
               Defendant-Intervenor.             §

                                 [PROPOSED] ORDER
                             GRANTING UNOPPOSED MOTION

        On this date, the Court considered Defendant-Intervenors’ unopposed Motion to Withdraw

Ernest I. Herrera as Counsel.

        Having considered the Motion, the Court is of the opinion that the Motion should be

GRANTED.

        IT IS THEREFORE ORDERED that Defendant Intervenors’ Unopposed Motion to

Withdraw Ernest I. Herrera as attorney in this case is hereby GRANTED. The clerk is instructed

to remove Mr. Herrera from further electronic notifications for this case.

        Signed on ________________, 2020.            ______________________________
                                                     HON. ANDREW S. HANEN
                                                     UNITED STATE DISTRICT JUDGE
